Citation Nr: 0304698	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  98-08 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

(The issue of entitlement to an increased rating for a 
service-connected left ankle disability will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
May 1992.  

The present matters come before the Board of Veterans' 
Appeals (Board) from November 1997 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The veteran 
had requested a travel board hearing before a member of the 
Board at the RO, but later withdrew that request in lieu of 
an RO hearing.  Subsequently, he withdrew his request for an 
RO hearing.  

The veteran had appealed the initial rating assigned for his 
service-connected skin condition.  In a June 1998 VA Form 9 
(Appeal to Board of Veterans' Appeals), he withdrew his 
appeal.  Thus, that issue is no longer before the Board.  
Additionally, the veteran perfected an appeal to the denial 
of his claim for a total disability rating based on 
individual unemployability (TDIU).  In a January 2000 rating 
decision, the veteran was granted a TDIU.  As such, the 
benefit claimed has been granted, and the issue is no longer 
in appellate status.  

In June 2002, the veteran was denied service connection for 
diabetes mellitus as secondary, due to aggravation, to his 
service-connected hypertension.  The veteran submitted a 
notice of disagreement and the RO issued a statement of the 
case.  The veteran has not submitted a substantive appeal, 
and this issue has not been certified as being on appeal.  As 
such the appeal has not been perfected, and the veteran's 
claim is not in appellate status.

The Board is undertaking additional development on the issue 
of entitlement to service connection for diverticulitis and 
an increased rating for a left ankle disability pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's cervical and lumbar spine disorders are not 
associated with a disease or injury in service, to include a 
service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 3.303, 
3.310(a) (2002).  

2.  A cervical spine disorder is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 3.303, 
3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In an April 2001 letter from the RO, the veteran was informed 
of the VCAA and what evidence he was responsible for 
obtaining and what evidence he would need to show to 
substantiate his service-connected claims.  The veteran has 
not identified, nor is the Board aware of, additional medical 
records which need to be obtained.  VA has thereby met its 
obligation to notify the veteran of the evidence needed to 
substantiate his claims and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The RO provided an examination and 
obtained a medical opinion in August 1997 with regard to the 
veteran's claims for service connection for cervical and 
lumbar spine disorders. 

The VCAA also requires VA to obtain relevant treatment 
records.  The RO has obtained copies of the reported 
treatment records.

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
veteran's claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

"[A] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly affirmed 
by the United States Court of Appeals for the Federal 
Circuit, which has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Factual Background

A review of the veteran's service medical records does not 
reflect findings referable to a cervical or lumbar spine 
disability. 

On VA examination in July 1992, there were no reported 
complaints associated with the cervical or lumbar spine.  

A June 1995 X-ray made for Union Memorial Hospital revealed 
degenerative changes with slight limitation of motion in the 
cervical spine.  

On VA examination in September 1995, the veteran was reported 
as tending to be obese.  

A February 1996 VA clinical record reflects the veteran's 
complaint of low back pain for ten years secondary to gait 
disturbance.  A March 1996 VA clinical record reflects a 
finding of chronic low back pain possibly as secondary to 
gait disturbance.  

A VA spine examination conducted in August 1997, reflects the 
veteran's complaints of neck and low back pain secondary to 
his left ankle disability.  Clinical evaluation revealed some 
limitation of motion of the cervical and lumbar spine.  The 
examiner's diagnosis was degenerative joint/disc disease of 
the cervical spine and low back pain with normal examination.  
The examiner additionally noted that in his opinion, the 
veteran's lumbosacral spine and cervical spine disorders were 
in "no way related to his previous fracture of the left 
ankle."  The examiner added that the veteran's weight of 264 
pounds might well be contributing to his low back pain.  The 
examiner noted that he had reviewed the veteran's claims 
file.  

VA and private treatment and examination records dated 
subsequent to August 1997 reflect few findings referable to 
cervical or lumbosacral spine disabilities.

Analysis

The veteran has contended that he has cervical and lumbar 
spine disabilities associated with his service-connected left 
ankle disability.  

The evidence in favor of the veteran's claims is his own 
contentions with respect to the etiology of his disabilities, 
as well as the VA clinical record containing the opinion that 
these disabilities might be related to an altered gait, and 
the private  X-ray report showing a current degenerative 
changes of the cervical spine.  

The veteran, as a lay person is not competent to render an 
opinion as to the etiology of his back disabilities.  
Grottveit v. Brown, 5 Vet. App. 91,93 (1993).  As such, his 
opinion carries no probative weight.  The VA clinical record 
is vague and speculative.  It does not appear to have been 
based on a review of the record, and does not provide a basis 
for linking the claimed disabilities to an altered gait.  The 
X-ray does not serve to link the current cervical spine 
disability to service.

The evidence against the veteran's claims is a VA examination 
report in which the examiner found that the veteran's neck 
and back pain were not in any way related to his service-
connected left ankle disability.  The examiner's opinion was 
premised on a review of the record, and on the examiner's 
conclusion that the back disabilities were possibly due to 
obesity.  

Given the examiner's conclusion that the veteran's left ankle 
disability is not associated in any way with the veteran's 
cervical or lumbar spine pain, there is no indication that 
the left ankle disability caused or aggravated either a 
cervical or lumbar disorder.  Allen, supra.  

As such, given the VA examiner's opinion, and the lack of any 
other conclusive evidence linking a current disability of the 
neck or low back to the veteran's service-connected left 
ankle, either on a secondary basis or by aggravation, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  

Entitlement to service connection for a lumbar spine 
disability is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

